EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Replace the Cross-Reference to Related Application paragraph to the following:  “This application is a divisional of U.S. Patent Application No. 12/639,210 filed on December 16, 2009, now U.S. Patent 10,039,588, the entire contents of which are incorporated by reference herein.”

Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose a method of performing an electrosurgical procedure, comprising the steps of: selecting a preset burst pressure parameter using at least one user input control, the preset burst pressure parameter being a pressure at which tissue will burst at a resulting tissue seal; adjusting at least one other parameter of a tissue treatment algorithm configured to control supply of energy to tissue to achieve a burst pressure of the resulting tissue seal equal to the selected preset burst pressure parameter; supplying energy from an energy source to an electrosurgical instrument for application to tissue; generating a target impedance trajectory based on measured impedance and the at least one other parameter of the tissue treatment algorithm and  adjusting at least one other parameter of a tissue treatment algorithm configured to control supply of energy to tissue to achieve a burst pressure of the resulting tissue seal; supplying energy from an energy source to an electrosurgical instrument for application to tissue; generating a target impedance trajectory based on measured impedance and adjusting the supply of energy from the energy source to tissue to match tissue impedance to a target impedance value, however fails to teach selecting a preset burst pressure parameter using at least one user input control, the preset burst pressure parameter being a pressure at which tissue will burst at a resulting tissue seal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794